 



Exhibit 10.3

SECOND AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT
AGREEMENT DATED JUNE 7, 2005 BETWEEN
AFC ENTERPRISES, INC. (THE “COMPANY”)
AND
ALLAN J. TANENBAUM (“EMPLOYEE”)

     WHEREAS, Employee and the Company are parties to an Amended and Restated
Employment Agreement dated as of June 28, 2004, (the “2004 Agreement”) and a
First Amendment to the Amended and Restated Employment Agreement dated March 28,
2005 (the “First Amendment,” together with the 2004 Agreement, collectively the
“Employment Agreement”) governing the terms and conditions of Employee’s
employment with the Company; and

     WHEREAS, the Company and Employee desire to amend certain provisions of the
Employment Agreement;

     NOW, THEREFORE, in consideration of the promises and mutual covenants
contained herein and for other good and valuable consideration, the parties
agree as follows:

     1. Section 1 of the Employment Agreement is hereby deleted in its entirety
and the following new Section 1 is inserted in lieu thereof:

     1. Term of Agreement

     This Agreement shall be effective as of the date hereof and, unless earlier
terminated pursuant to Section 8 or Section 9.01 hereof, shall be for a term
ending August 31, 2005 (the “Term”). The Term of this Agreement and Employee’s
employment hereunder will automatically be extended for such period as the
Company determines that Employee’s services are needed (it being understood that
such Term will not extend past December 25, 2005).

     2. Section 8.03 of the Employment Agreement is hereby deleted in its
entirety and the following new Section 8.03 is inserted in lieu thereof:

8.03 Termination by the Company for other than Death or Disability or for Cause.
The Company may terminate Employee’s employment hereunder without cause at any
time, upon written notice. Upon expiration of the term of this Agreement or if
Employee’s employment is terminated by the Company prior to the expiration of
the term of this Agreement without cause or other than (a) by reason of
Employee’s death or Disability or (b) for

 



--------------------------------------------------------------------------------



 



Cause, the Company shall pay or provide to Employee, in lieu of all other
amounts payable hereunder or benefits to be provided hereunder, the following:

(i) a payment equal to the sum of one (1) times Employee’s Base Salary at the
time of termination;

(ii) a payment equal to one (1) times Employee’s Target Incentive Pay for the
year in which such termination occurs (or, if no Target Incentive Pay has been
designated for such year, then the Target Incentive Pay for the last year in
which it was designated prior to such termination);

(iii) if the Employee’s employment is terminated pursuant to this Section 8.03
prior to December 25, 2005, a payment equal to (a) a prorated portion of the sum
of the amounts described in clauses (i) and (ii) above based on the proportion
that the number of days from January 1 in the year of such termination through
and including December 25, 2005 bears to the total number of days in the year of
termination less any amount of Employee’s Base Salary and Target Incentive Pay
for the 2005 fiscal year that that has been previously paid to Employee (it
being understood that the amount described in this clause (iii) shall be in
addition to and not in lieu of, the payments described in clauses (i) and
(ii) above and it also being understood that the payment described in this
clause (iii) shall be in full satisfaction and in lieu of any entitlement by the
Employee under the Company’s Target Incentive Plan);

(iv) an amount equal to the payment described in Section 9.02 of this Agreement;
and

(v) the acceleration of any unvested rights of Employee under any stock options
or other equity incentive programs such that they shall immediately vest under
the terms of such plans.

As a condition precedent to the requirement of Company to make such payments or
grant such accelerated vesting, Employee shall not be in breach of his
obligations under Section 10 hereof and Employee shall execute and deliver to
Company a general release in favor of the Company in substantially the same form
as the general release then contained in the latest Severance Agreement being
used by the Company.

Any Payments required to be made under this Section 8.03 shall be made to
Employee as soon as practicable after the date of Employee’s termination of
employment.

 



--------------------------------------------------------------------------------



 



     3. Section 9.02 of the Employment Agreement is deleted in its entirety and
the following new Section 9.02 is inserted in lieu thereof.

9.02 Stay Bonus

If Employee is employed by the Company on August 31, 2005, then the Company
shall pay to Employee in a lump sum payment as soon as practicable after the
Employee’s termination of employment, a prorated portion of the sum of amounts
described in (i) and (ii) below based on the proportion that the number of days
from January 1 in the year of such termination through and including the date of
termination bears to the total number of days in the year of termination (it
being understood that this bonus will be payable to Employee if his employment
is terminated by the Company on August 31, 2005):

(i) a payment equal to the sum of one (1) times Employee’s Base Salary at the
time of termination;

(ii) a payment equal to one (1) times Employee’s Target Incentive Pay for the
year in which such termination occurs (or, if no Target Incentive Pay has been
designated for such year, then the Target Incentive Pay for the last year in
which it was designated prior to such termination);

     4. The Employment Agreement, as amended hereby, is hereby reaffirmed and
restated herein by the undersigned, and said Employment Agreement is hereby
incorporated herein by reference as fully as if set forth in its entirety in
this Second Amendment.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Amendment to be executed
and Employee has hereunto set his hand this 7th day of June, 2005, effective as
of June 7, 2005.

                COMPANY:     AFC Enterprises, Inc.
 
       

  By:   /s/ Frank J. Belatti
 
       

       

      Name: Frank J. Belatti

      Title:   Chairman and Chief Executive Officer
 
            EMPLOYEE:
 
       

  By:   /s/ Allan J. Tanenbaum
 
       

       

      Name: Allan J. Tanenbaum

     
Title:   Senior Vice President, General
Counsel and Corporate Secretary

 